DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments received on 7/27/2021 are sufficient to overcome all of the objections and rejections made in the previous office action. 
Allowable Subject Matter
Claims 1-20 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 and 11 each recite detecting RSA using the cardiac signal, and verifying each detection of the AF based on whether the RSA is detected. In this case, atrial fibrillation is detected using ventricular depolarizations and ventricular intervals (i.e. RR or VV intervals in the cardiac signal). However, there are often false positives with respect to atrial fibrillation, the invention reads over the prior art in that the RSA, from the same cardiac signal, is utilized to avoid false positives for identifying AF. This appears to be an improvement over, or an addition to, applicant admitted prior art reference 9,999,368.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792